DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments and Remarks filed on 11/20/2020. Claims 1-5 and 7-10 are pending. Claims 1 and 4 are currently amended. Claim 10 is newly added. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/25/2021 was filed after the mailing date of the Final Rejection on 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.

Response to Arguments
5.	Applicant’s arguments, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1-5 and 7-9 under 35 U.S.C. §103 as being unpatentable over Cho et al. (US 2012/0077087 A1), has been fully considered and is persuasive.  Therefore, the previously presented rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
	In the hope of expediting prosecution, a few issues will be discussed here.  It is unclear from the claims as written whether the final clause of claim 1 “particles of the Si-based material or Sn-based material in the composite have an average diameter (D50) of 30 to 80 nm” is defining the size of Si- or Sn-particles combined with the graphite, i.e. the final composite of the two materials is particles of that size (D50 = 30 to 80 nm). Alternatively, the claim 1 phrase could still be interpreted as defining the particle size of the Si- and Sn-based materials as reactants, i.e. before mixture with graphite, because the Si- and Sn- materials are still in the composite. In the case of the alternative embodiment, what is the size of the graphite? What is the structural relationship of the graphite and Si- or Sn- materials in the composite? The present specification seems to suggest that Si- or Sn- small particles are on graphite (see spec. FIG. 2(b) and Example 1 on pgs. 20-21 & 24), but there is nothing within the claims that defines the structure of the composite. Appropriate clarification is requested.
It is suggested that Applicant amend the claims to define the anode active material by more than separate features for each reactant of the composite. Currently claim 1 recites [1] peak intensity ratios for the carbon-based material and [2] particle diameter of the Si- or Sn- materials.

Claim Rejections - 35 USC § 103
6.	Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh et al. (WO 2015/019993 A1), optionally in view of WON et al. (US 2015/0349335 A1). For ease of examination, the citations to Mutoh below are to its English text equivalent US 2016/0181602 A1.
	As to claim 1, Mutoh teaches an anode active material for a lithium secondary battery (see para. 0134-0135), the anode active material comprising a composite of a Si-based material or Sn-based material (see para. 0019-0027, 0049-0057: fine particles (A) include Si and Sn) and a carbon-based material, wherein the carbon-based material is graphite (see para. 0077-0079, 0088: carbon particles (B) are formed of a graphite material); a Raman spectrum peak intensity ratio (IG/ID) of a peak intensity (IG) of a G peak  (1580 cm-1 to 1590 cm-1) relative to a peak intensity (ID) of a D peak (1360 cm-1 to 1370 cm-1) of the carbon-based material is 0.6 to 1.5 (see para. 0133: ratio (ID/IG) is calculated as an R value and preferably falls within a range of 0.1 or more and 1.0 or less; convert to claimed ratio IG/ID, for example when R=0.9 in Mutoh, the clamed ratio IG/ID gives R=1.111, which falls within the claimed range; see also para. 0171-0172), and particles of the Si-based material or Sn-based material in the composite have an average diameter (D50) of 30 to 80 nm (see para. 0058-0059: silicon-containing particles have an average particle diameter of preferably 30 nm or more and 150 nm or less; para. 0063: the same holds true for other fine particles (A)). 
A prima facie case of obviousness exists for claim 1 because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I. 
Mutoh fails to explicitly disclose that a Raman spectrum peak intensity ratio (ID/ID’) of a peak intensity (ID) of a D peak (1360 cm-1 to 1370 cm-1) relative to a peak intensity (ID’) of a D’ peak (1620 cm-1 to 1625 cm-1) of the carbon-based material is 4.5 to 10.
However, based on the teachings in Mutoh, a person skilled in the art before the effective filing date of the claimed invention could optimize this value for peak intensity ratio (ID/ID’) through repeated tests without undue experimentation, for example by using known chemical analysis techniques (e.g. Raman spectroscopy) and subsequent calculations. Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
Alternatively, in combination with Mutoh, one of ordinary skill in the art could discover the optimum or workable ranges for the Raman spectrum peak intensity ratio (ID/ID’) by further considering the disclosure of WON (see WON para. 0008, 0031-0032: the ratio (I1360/I1620) of the peak intensity may range from about 3 to about 13 in the Raman spectrum of the composite carbon particle). Considering that both Mutoh and WON belong to the same technical field regarding a negative electrode active material for a lithium secondary battery (see Mutoh para. 0135; WON para. 0006), a person skilled in the art would not have any particular difficulty in configuring claim 1 by applying the feature disclosed in WON to the negative electrode active material in Mutoh, and the resulting effects could also be sufficiently predicted. 
As to claim 2, Mutoh teaches the active material of claim 1, wherein the peak intensity ratio (IG/ID)…of the carbon-based material is 0.65 to 1.2 (see para. 0133).
Mutoh, optionally in view of WON, teaches the anode active material of claim 1, wherein the Raman spectrum peak intensity ratio (ID/ID’)…of the carbon-based material is 4.5 to 9.0 (see obviousness reasoning above with respect to this feature in claim 1; see also WON para. 0008, 0031-0032).
	As to claims 4-5, Mutoh teaches the active material of claim 1, wherein the particles of the Si-based material or Sn-based material in the composite have an average particle diameter (D50) of 40 nm to 60 nm (see Mutoh para. 0059); and wherein the Si-based material or Sn-based material is an alloy further comprising Fe, Ni, Mg, Na or a combination thereof (see Mutoh para. 0052: an alloy of Si, e.g. FeSi, NiSi2, Mg2Si and para. 0057: a tin alloy, e.g. stannides such as MgSn, FeSn).
As to claim 7, Mutoh teaches the anode active material of claim 1, wherein a mixing ratio of the Si-based material or Sn-based material and the carbon-based material is a weight ratio of 50 : 50 to 99 : 1 (see Mutoh Examples 1-2 in para. 0196-0203: mass ratio between fine particles (A) in the mixture and carbon particles (B) is 10:84). Furthermore, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the mixing ratio of the two materials in the composite based on routine experimentation and the disclosure of Mutoh (see also para. 0047: uniformly mixing components). Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 8, Mutoh teaches a lithium secondary battery, comprising an anode comprising the anode active material of claim 1; a cathode comprising a cathode active material; and an electrolyte (see para. 0145-0150).
 Mutoh teaches the anode active material of claim 1 as described above, but fails to explicitly disclose that the material is prepared by all the method steps recited in claim 9 (see also para. 0019-0036: production method for a composite of fine particles (A) and carbon particles (B)). However, it should be understood that, in a case where a product is specified by a production method, the invention relates to the ultimately obtained product regardless of the method by which the product is produced, thus the invention of claim 9 is essentially the same as the invention in claim 1. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. See MPEP 2113.


7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mutoh et al. (WO 2015/019993 A1; citations are to US 2016/0181602 A1), optionally in view of WON et al. (US 2015/0349335 A1), further in view of Eckmann et al. (“Probing the Nature of Defects in Graphene by Raman Spectroscopy,” Nano Letters 2012, 12, pgs. 3925-3930, available online from pubs.acs.org/NanoLett; a PDF copy is attached).
As to claim 10, Mutoh teaches the anode active material of claim 9 as described above, but fails to explicitly disclose that the carbon-based material includes a vacancy defect and a sp3 defect on a surface thereof. 
However, Eckmann discloses that Raman spectroscopy is able to probe defects in graphitic materials and that the Raman-forbidden D and D’ bands appear in the spectrum (see pg. 3925). Eckmann teaches that the intensity ratio between the D and D’ peak is able to probe the nature of the defects for moderate amount of disorder (see ≃ 13) for defects associated with sp3 hybridization, it decreases for vacancy-like defects (≃ 7) and shows that I(D)/I(D’) can be used to get information on the nature of defects in graphite (see pgs. 3927-3928 and Figure 2). Since the ID/ID’ peak intensity ratio in claim 1 (4.5 to 10) falls within the range taught by Eckmann (7 to 13), the carbon-based material taught by Mutoh, alone or in view of WON, would be expected to include a vacancy defect and a sp3 defect on a surface thereof, as required by claim 10. Eckmann provides evidence that Raman spectroscopy peaks of graphite and subsequent analysis give information on the nature of defects in graphite, including vacancy and sp3 defects. See also MPEP 2112.01: if the composition is physically the same, it must have the same properties.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.





/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 11, 2021